 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JORGE VELASQUEZ,                                 No. 1:19-cv-00683-DAD-BAM (PC)
12                     Plaintiff,
13          v.                                        ORDER ADOPTING FINDINGS AND
                                                      RECOMMENDATIONS AND DENYING
14   RALPH DIAZ, et al.,                              PLAINTIFF’S MOTION FOR A
                                                      TEMPORARY RESTRAINING ORDER AND
15                     Defendants.                    PRELIMINARY INJUNCTION
16                                                    (Doc. Nos. 2, 13)
17

18

19          Plaintiff Jorge Velasquez is a former state prisoner proceeding pro se and in forma

20   pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a United

21   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          Plaintiff’s complaint, filed on May 17, 2019 (Doc. No. 1), has not yet been screened by

23   the assigned magistrate judge. However, on May 20, 2019, plaintiff filed a motion for a

24   temporary restraining order and preliminary injunction, requesting that the court enjoin

25   defendants and all persons acting on their behalf from merging or mixing the Sensitive Needs

26   Yards prisoners with the General Population prisoners at Avenal State Prison. (Doc. No. 2.) On

27   March 9, 2020, the assigned magistrate judge issued findings and recommendations

28   recommending that plaintiff’s motion be denied because: (1) the request for injunctive relief had
                                                     1
 1   been rendered moot by plaintiff’s transfer from Avenal State Prison; (2) the court lacked

 2   jurisdiction over the yet unserved defendants; and (3) plaintiff had failed to demonstrate a threat

 3   of irreparable harm to himself. (Doc. No. 13.) The findings and recommendations were served

 4   on plaintiff and contained notice that any objections thereto were to be filed within fourteen (14)

 5   days of service. (Id. at 4.) To date, no objections to the findings and recommendations have been

 6   filed, and the time in which to do so has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the court has conducted a

 8   de novo review of this case. Having carefully reviewed the file, the court finds the findings and

 9   recommendations to be supported by the record and proper analysis.

10          Accordingly:

11          1.      The findings and recommendations issued on March 9, 2020 (Doc. No. 13) are

12                  adopted in full; and

13          2.      Plaintiff’s motion for a temporary restraining order and preliminary injunction

14                  (Doc. No. 2) is denied.

15   IT IS SO ORDERED.
16
        Dated:     March 30, 2020
17                                                        UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      2
